In an action, inter alia, on a policy of fire insurance, plaintiffs appeal, as limited by their notice of appeal and brief, from so much of an order of the Supreme Court, Suffolk County, entered September 7, 1977, as denied their motion for summary judgment and an assessment of damages. Order modified, on the law, by adding to the first decretal paragraph thereof, after the word "denied”, the following: "as to the second cause of action and summary judgment is granted to plaintiff son their first cause of action”. As so modified, order affirmed insofar as appealed from, with $50 costs and disbursements to appellants, and action remanded to Special Term for an assessment of damages. Despite the ample opportunity for investigation and the examination before trial availed of by the defendant insurer, it has come forward with no significant admissible evidence to connect the plaintiffs with the alleged arson of their own premises. In the absence of a triable issue of fact, partial summary judgment on the issue of defendant’s liability on the first cause of action must be granted. Titone, J. P., Rabin, Shapiro and Cohalan, JJ., concur.